{¶ 13} Rice was on a waiting list for the Talbert House treatment program. He tested "clean" twice and "dirty" once. R.C. 2929.13(E)(2)(a) was enacted for this specific situation.
 {¶ 14} My reading of the record tells me that no one — not the judge, not the prosecutor, not the defense attorney — was aware of the statute.
 {¶ 15} The record clearly and convincingly does not support the sentence. The original sentence was treatment — and treatment was not available because there was a waiting list. This is a poster case for why the statute was enacted. We should enforce it.